FILED
                              NOT FOR PUBLICATION                             JAN 25 2012

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAMES W. JAMES,                                   No. 10-17535

                Plaintiff - Appellant,            D.C. No. 3:09-cv-05149-MEJ

  v.
                                                  MEMORANDUM *
UNITED STATES OF AMERICA; DUKE
TERRELL, Warden,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Northern District of California
                Maria-Elena James, Chief Magistrate Judge, Presiding **

                             Submitted January 17, 2012 ***

Before:         LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Former federal prisoner James W. James appeals pro se from the district

court’s judgment dismissing his action alleging claims under Bivens v. Six


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) and

the Federal Tort Claims Act (the “FTCA”). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for failure to state a claim, Miller v.

Yokohama Tire Corp., 358 F.3d 616, 619 (9th Cir. 2004), and we affirm.

      The district court properly dismissed James’s claim against the individual

defendants because he failed to establish that their alleged deliberate indifference

to his medical needs at a facility in Rochester, Minnesota constituted minimum

contacts with the forum state to warrant exercising personal jurisdiction over them.

See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004)

(three-pronged minimum contacts analysis); see also Calder v. Jones, 465 U.S.

783, 789 (1984) (“effects” test for a prong of the minimum contacts analysis).

      The district court properly dismissed James’s constitutional claim against the

United States on the basis of sovereign immunity. See FDIC v. Meyer, 510 U.S.

471, 477-78 (1994) (the United States has not waived its sovereign immunity for

claims of alleged constitutional violations).

      The district court properly dismissed James’s FTCA claim against the

United States because he failed to file it within six months of the date of the notice

of denial of his administrative claim. See 28 U.S.C. § 2401(b); see also Hatchell v.

United States, 776 F.2d 244, 246 (9th Cir. 1985) (FTCA action commenced three


                                           2                                    10-17535
days beyond the six-month limitations period was barred).

      James’s remaining contentions are unpersuasive.

      Arguments raised for the first time in a reply brief are deemed waived. See

Graves v. Arpaio, 623 F.3d 1043, 1048 (9th Cir. 2010) (per curiam).

      AFFIRMED.




                                         3                                  10-17535